Cause No.
                                                     JJJI 8'60- I Lo
William Earl Durham, Relator          §           IN THE COURT
                                      §           OF CRIMINAL
vs.                                   §           APPEALS FOR
                                      §           THE STATE OF
Donna G. Brown, Liberty County        §           TEXAS
District Clerk, Respondent            §




                    MOTION FOR LEAVE TO FILE A            RECEiVED IN
                         WRIT OF MANDAMUS            COURT OF CRIMINAL APPEAlS

                                                           ~r:P
                                                            Q   •
                                                                    24   2015
TO THE HONORABLE COURT OF CRIMINAL APPEALS:             4be! Acosta, Clerk
  COMES NOW, Relator, William Durham and ask that the district
clerk be ordered to forward the application for writ of Habeas
Corpus to the Court of Criminal Appeals and in support thereof
will show.

                                 I.
 Relator filed his Application for Writ of HabeaS~Corpus on July
 2, 2015 with the Liberty COunty District Clerk , Donna G. Brown
·and has heard nothing from the clerk during this time.

                               II.
Relator proffers that the District Clerk has a Minsterial Duty
to perform her task as outlined and listed in the Texas Statues
and herein Donna Brown has refused to execute the writ and is
in violation of Texas Code Criminal Procedure Ann art. 11.60.
  Relator tenders that the clerk of the district cour has no
authority to continue to hold his application for writ of habeas
corpus, and is under a ministerial duty to immediately forward
application related records to the Court of CriminmAppeals,
where untimely order disignating issues, which directed the clerk
to forward that h~beas application from this relator has gone
unheard.
 Relator contends that ·when a person files a application for
a writ of habeas cirpus challenging a fianl conviction with the
clerk of the court in which the conviction was obtained, the
clerk shall assign the application to that trial court and send
a copy of the application to the Attorney representing the state
either Certified mail or personal service .. Tex. Code Crim. Proc.
Ann art.    ~§1ill~07   ·3(b).   The state then has 15 days to respond
to the allegations in the writ application.           Tex. Code Crim.
Proc. 11.07 §'3(b).
  After the expiration of the time allowed for the state to respond,
the trial court is allowed an additional 20 days to determine
whether the application contains allegations of controverted,
previously unresolved facts material to the legality of the applicants
confiement. Tex. Code Crim. Proc. 11.07         §   3(c); THIS PROVISION
IS MANDATORY ..


  Texas Code. Crim. Proc. 11.07 does not authorize the trial
court to extend the time limitations imposed by the statute,
other than by a         timely entry of an order designating issues,
Art. 11.07 imposes a duty upon the clerk of the trial court to
immediately transmit to· the Court of Criminal Appeitl the record
from the application for a writ .of habeas corpus .           Deeming the
trial    courts inaction a finding that there was no issues of
fact require further resolution Tex. Code Crim. Proc. 11.07 §
3(2).    Blackledge v. Allison        431 U.S. 63, 97 S. Ct. 1621, 52
L.Ed 2d 136 (1977),          Ex Parte Ramzy, 424 S.W.2d 220, 223 (Tex.
1968).


                                     PRAYER
Relator respectfully prays that this Honroable Court of Criminal
Appeals will issue an order of Mandamus instructing the Liberty
County     District Clerk, Donna G. Brown to         transmit the records
to the·iTexas Court of Criminal Appeals at Austin, Texas.



                    Respectfully submitted,